Citation Nr: 1644131	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to April 12, 2002 for grant of service connection for posttraumatic stress disorder (PTSD) with a history of substance abuse. 


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to July 1970.

A July 2015 Board decision denied the Veteran's claim for entitlement to an effective date prior to April 12, 2002 for grant of service connection for posttraumatic stress disorder (PTSD) with a history of substance abuse. A March 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a March 2016 Joint Motion for Remand (JMR), vacating and remanding the July 2015 Board decision that denied entitlement to an effective date prior to April 12, 2002 for grant of service connection for PTSD with a history of substance abuse. As such, the issue of entitlement to an earlier effective date for PTSD with a history of substance abuse is again before the Board.

The Veteran testified before a Veterans Law Judge (VLJ) in September 2006 with respect to his application to reopen service connection for PTSD.  In April 2007, the Board reopened the claim and remanded the matter for further evidentiary development.  The Veteran did not request a new Board hearing with respect to the issue on appeal (effective date of service connection).  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends he is entitled to an effective date prior to April 12, 2002 for grant of service connection for PTSD with a history of substance abuse.  Specifically, the Veteran contends the effective date should be June 6, 1972, the date of his initial claim for entitlement to service connection for nervousness and paranoid schizophrenia. In light of the points raised by the JMR, and the Board review of the claims file, additional development is warranted. 

In the JMR, the parties asserted that the May 2014 VA medical opinion relied upon a factual premise inconsistent with prior VA adjudicative findings. See March 2016 Joint Motion for Remand.  The JMR, noted the May 2014 VA opinion found the Veteran did not have  a diagnosis of PTSD prior to September 2012, and disagreed with the prior VA and private medical opinions noting the Veteran did not have a current diagnosis of PTSD.  The JMR, noted that VA had previously made a factual determination that the Veteran experienced in-service stressors that led to the development of PTSD.  Further, the JMR asserted the Board failed to address the notion that the May 2014 VA opinion was inconsistent with VA's prior adjudicative findings and granting of service connection for PTSD.  The parties agreed that a remand was warranted for readjudication and submission of additional evidence and argument. 

The Board recognizes that the Veteran's attorney has asserted that an additional remand for a new medical opinion is not necessary.  However, as specifically noted by both parties in the JMR, the Board must "reexamine the evidence of record, seek any other evidence the Board feels is necessary, and issue a timely, well[ ]supported decision in this case."  Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991).  In light of the JMR's findings as to the May 2014 VA opinion, the Board finds that a new VA opinion by a VA psychologist or psychiatrist is warranted.  A new medical opinion must address when the Veteran's PTSD first manifested, and if the date of such manifestation was prior to the Veteran's claim to reopen in April 2002.  On remand a new VA board opinion is warranted. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must obtain a VA opinion from a VA psychologists or psychiatrist, if obtainable, with sufficient knowledge and expertise to determine the presence and manifestation of the Veteran's posttraumatic stress disorder (PTSD) prior to April 12, 2002.  The claims file must be made available to and reviewed by the psychiatrist/psychologist, and a note that it was reviewed should be included in the report. 

The examiner should offer an opinion as to when the Veteran's posttraumatic stress disorder (PTSD) first manifested.  Please note if the Veteran manifested PTSD symptomology in active service as a result of his reported stressors. 

Review of the entire claims file is required; however, attention is directed to the May 2014 VA opinion, and the private opinion from April 4, 2015.  Further, a clear rationale for all opinions provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2. Thereafter, take any additional development action deemed warranted and adjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




